DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
3. 	Claims 1-2 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitamura et al. (5,823,824).
Regarding claim 1, Mitamura et al. disclose a connector (2, figure 1), comprising:
a housing (4); and
a shielding contact (12, figure 1), a gap running in a circumferential direction extends between the housing and the shielding contact, a mating housing of a mating connector (1, figure 1) is adapted to be inserted into the gap in a plugging direction (figure 7), the gap opens in the plugging direction into a sealing section in which a sealing ring (62, figure 1) is retained axially between the shielding contact and the housing.
Regarding claim 2, figure 1 shows the gap extends along a radial outer surface of the shielding contact.
Regarding claim 4, figure 1 shows the sealing ring projects over the shielding contact in a radial direction.
Regarding claim 5, figure 1 shows a section of the sealing ring closes the gap in the plugging direction.
Regarding claim 6, figure 1 shows the sealing ring has a radially projecting arm that closes the gap in the plugging direction.
Regarding claim 7, figure 1 shows the shielding contact extends from a connection section to a contact section, the connection section is for connecting to a shielding braid of an electrical conductor and the contact section is for contacting a shielding of the mating connector.
Regarding claim 8, the shielding contact tapers from the contact section to the connection section.
Regarding claim 9, the shielding contact has an attachment section extending between the connection section and the contact section.
Regarding claim 10, the attachment section attaches the shielding contact to a plug contact (28, figure 7).
Regarding claim 11, figure 1 shows the shielding contact is formed integrally as a monolithic component.
4. 	Claims 1, 3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka (10,074,924).
Regarding claim 1, Yamanaka discloses a connector (10, figure 2), comprising:
a housing (8); and
a shielding contact (3, figure 2), a gap running in a circumferential direction extends between the housing and the shielding contact, a mating housing (124, figure 7) of a mating connector (120, figure 7) is adapted to be inserted into the gap in a plugging direction (figure 7), the gap opens in the plugging direction into a sealing section in which a sealing ring (5, figure 2) is retained axially between the shielding contact and the housing.
Regarding claim 3, the shielding contact has a radially projecting shoulder (35a, figure 2) that axially limits the sealing section.
Regarding claim 12, the sealing ring is held around a projection (35b, figure 2) extending in an axial direction.
5. 	Claims 1, 3 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holliday (5,667,405).
Regarding claim 1, Holliday discloses a connector (20, figure 1), comprising:
a housing (32); and
a shielding contact (22, figure 1), a gap (32’, figure 2) running in a circumferential direction extends between the housing and the shielding contact, a mating housing of a mating connector (40, figure 1) is adapted to be inserted into the gap in a plugging direction (figure 1), the gap opens in the plugging direction into a sealing section in which a sealing ring (42, figure 1) is retained axially between the shielding contact and the housing.
Regarding claim 3, the shielding contact has a radially projecting shoulder (23, figure 1) that axially limits the sealing section.
Regarding claim 12, the sealing ring is held around a projection (48, figure 2) extending in an axial direction.
Regarding claim 13, figure 2 shows the radially projecting shoulder abuts against the projection in the plugging direction.
6. 	Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitamura et al. (5,823,824).
Regarding claim 14, Mitamura et al. disclose a plug assembly, comprising:
a connector (2, figure 1) including a housing and a shielding contact (12), a gap running in a circumferential direction extends between the housing and the shielding contact, the gap opens in a plugging direction into a sealing section in which a sealing ring (62) is retained axially between the shielding contact and the housing; and
a mating connector (1, figure 1) having a mating housing adapted to be plugged into the housing and inserted into the gap in the plugging direction (figure 7), the mating housing presses against the sealing ring in the sealing section in a plugged state.
Regarding claim 15, figure 7 shows the mating housing abuts against the sealing ring in the plugging direction in the plugged state.
Regarding claim 16, a shielding (11, figure 1) of the mating connector contacts a radial inner surface of the shielding contact in the plugged state (column 6, lines 23- 27).
Response to Arguments
7.	Applicant's arguments filed 10/03/22 have been fully considered but they are not persuasive.
a.	Claims 1-2 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitamura et al. (5,823,824).
Applicant argues: “Although Mitamura discloses, as shown in Figure 1, a gap between the cited shielding contact 12 and the cited housing 4, as shown in Figure 7, no portion of the cited mating connector 1 is inserted between the shielding contact 12 and the housing 4. The mating housing 35 is only disposed around an outside of the housing 4; the gap between the shielding contact 12 and the housing 4 remains open in Figure 7 in the same manner as in Figure 1. Mitamura therefore does not disclose “a gap running in a circumferential direction extends between the housing and the shielding contact, a mating housing of a mating connector is adapted to be inserted into the gap in a plugging direction” as claimed in claim 1.”; and Mitamura also does not disclose “the gap opens in the plugging direction into a sealing section in which a sealing ring is retained axially between the shielding contact and the housing”
The Examiner disagrees.  Mitanura, figure 5 shows a housing (4) has a hood portion (61); therefore, figure 1 shows a gap is located between the shielding contact (12 or 16) and the hood (61) of the housing (4); and figure 7 also shows a mating housing of a mating connector (1) is adapted to be inserted into the gap in a plugging direction.  With the housing (4) that including the hood (61), figure 1 shows a sealing ring is retained axially between the shielding contact and the housing.
b.	Claims 1, 3, and 12 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US. Patent No. 10,074,924 issued to Yamanaka (hereinafter referred to as “Yamanaka”).
Applicant argues Yamanaka is not disclosed: “the gap opens in the plugging direction into a sealing section in which a sealing ring is retained axially between the shielding contact and the housing.”
The Examiner disagrees.  Yamanaka discloses a housing (pointed at 8 in figures 2 and 9).  With the housing as pointed at 8 in figure 8, Yamanaka, figure 2 shows the gap opens in the plugging direction into a sealing section in which a sealing ring (5) is located between the shielding contact (3) and the housing.
c.	Claims 1, 3, and 12-13 stands rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent No. 5,667,405 issued to Holliday (hereinafter referred to as “Holliday”).
Applicant argues: “As shown in Figures 1 and 2 of Holliday, the cited sealing ring 42 fills an entirety of any gap between the cited shielding contact 22 and the cited housing 32. When the mating connector 4 is mated with the connector 20, the mating housing 43 does not extend into the gap in the plugging direction, as only the sealing ring 42 remains disposed between the shielding contact 22 and the housing 32. Holliday therefore does not disclose “a gap running in a circumferential direction extends between the housing and the shielding contact, a mating housing of a mating connector is adapted to be inserted into the gap in a plugging direction” as claimed in claim 1.
Further, the sealing ring 42 is held axially on one side by a combination of the shielding contact and the housing 32, and on an opposite side by the mating housing 43, as shown in Figure 1. The sealing ring 42 is not retained axially between the shielding contact 22 and the housing 32 as, without the mating housing 43 abutting the side of the sealing ring 42, the sealing ring 42 would be capable of being removed from the gap. Holliday therefore also does not disclose “the gap opens in the plugging direction into a sealing section in which a sealing ring is retained axially between the shielding contact and the housing” as claimed in claim 1.”.
The Examiner disagrees.  Holliday, figure 2 shows a sealing ring (42) is retained axially between the shielding contact (22 or 46) and the housing (32 or 48).  Figure 2 also shows a gap (between 46 and 48) is located between the housing and the shielding contact, a mating housing (43) of a mating connector (40) is adapted to be inserted into the gap in a plugging direction.  Examiner noted that one end of the housing (43) contacts one end of (25) as shown in figure 1, that means the mating connector is adapted to be inserted into the gap (although just contact the front of the gap only).
For the above reasons, it is believed that the rejection should be sustained.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        10/09/22.
thanh-tam.le@uspto.gov